Name: Council Decision (EU) 2018/1573 of 15 October 2018 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part, as regards the adoption of a Decision of the EPA Committee concerning the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Africa;  Europe;  cooperation policy
 Date Published: 2018-10-19

 19.10.2018 EN Official Journal of the European Union L 262/57 COUNCIL DECISION (EU) 2018/1573 of 15 October 2018 establishing the position to be taken on behalf of the European Union within the EPA Committee set up by the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part, as regards the adoption of a Decision of the EPA Committee concerning the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 and Article 218(9) thereof, Having regard to the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part (1) (the Agreement), Having regard to the proposal from the European Commission, Whereas: (1) The Agreement was signed on behalf of the Union on 28 July 2016 pursuant to Council Decision (EU) 2016/1850 (2) and has been applied on a provisional basis since 15 December 2016. (2) The Treaty concerning the accession of the Republic of Croatia to the European Union (the Union) was signed on 9 December 2011 and entered into force on 1 July 2013. (3) The Republic of Croatia acceded to the Agreement on 8 November 2017 by depositing its Act of Accession. (4) Pursuant to Article 77 of the Agreement, the EPA Committee may decide on any amending measures which might be necessary following the accession of new Member States to the Union. (5) It is appropriate to establish the position to be taken on behalf of the Union with regard to the adoption of a Decision of the EPA Committee, at its annual meeting, regarding the amendments to the Agreement which are necessary following the accession of the Republic of Croatia to the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the EPA Committee set up by the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part, as regards the adoption of a Decision of the EPA Committee, during its annual meeting, concerning the accession of the Republic of Croatia to the European Union, shall be based on the draft Decision of the EPA Committee attached to this Decision. Article 2 After its adoption, the Decision of the EPA Committee shall be published in the Official Journal of the European Union. Done at Luxembourg, 15 October 2018. For the Council The President F. MOGHERINI (1) OJ L 287, 21.10.2016, p. 3. (2) Council Decision (EU) 2016/1850 of 21 November 2008 on the signature and provisional application of the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part (OJ L 287, 21.10.2016, p. 1). DRAFT DECISION No ¦ /2018 OF THE EPA COMMITTEE set up by the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part, of ¦ regarding the accession of the Republic of Croatia to the European Union THE EPA COMMITTEE, Having regard to the stepping stone Economic Partnership Agreement between Ghana, of the one part, and the European Community and its Member States, of the other part (the Agreement), signed in Brussels on 28 July 2016, and applied on a provisional basis since 15 December 2016, and in particular Articles 76, 77 and 81 thereof, Having regard to the Treaty concerning the accession of the Republic of Croatia to the European Union (the Union) and to the Act of Accession to the Agreement deposited by the Republic of Croatia on 8 November 2017, Whereas: (1) The Agreement applies, on the one hand, to the territories in which the Treaty on the Functioning of the European Union is applied and under the conditions laid down in that Treaty, and, on the other hand, to the territory of Ghana. (2) Pursuant to Article 77 of the Agreement, the EPA Committee may decide on any amending measures that might be necessary following the accession of new Member States to the Union, HAS ADOPTED THIS DECISION: Article 1 The Republic of Croatia, as a party to the Agreement, shall, in the same way as the other Member States of the Union, respectively adopt and take note of the text of the Agreement, as well as the Annexes, Protocols and Declarations attached thereto. Article 2 Article 81 of the Agreement is replaced by the following: Article 81 Authentic texts This Agreement is drawn up in duplicate in the Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovene, Spanish and Swedish languages, each of these texts being equally authentic.. Article 3 The Union shall communicate the Croatian language version of the Agreement to Ghana. Article 4 1. The provisions of the Agreement shall apply to goods exported either from Ghana to the Republic of Croatia or from the Republic of Croatia to Ghana which comply with the rules of origin in force on the territory of the Parties to the Agreement which, on 15 December 2016, were in transit or in temporary storage, in a customs warehouse or in a free zone in Ghana or in the Republic of Croatia. 2. Preferential treatment shall be granted in the cases referred to in paragraph 1, provided that a proof of origin issued retroactively by the customs authorities of the exporting country is submitted to the customs authorities of the importing country within four months of the date of entry into force of this Decision. Article 5 Ghana undertakes not to introduce claims, requests or remedies nor to modify or withdraw any concessions in accordance with Article XXIV (6) and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 or Article XXI of the General Agreement on Trade in Services (GATS) in relation to the accession of the Republic of Croatia to the Union. Article 6 This Decision shall enter into force on the date of its signature. However, Articles 3 and 4 shall apply from 15 December 2016. Done at ¦, For Ghana For the European Union